             -,,-
f!   ;• ·~     )\
      AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                       Pagelofl   )J-
                                          UNITED STATES DISTRICT COURT
                                                      SOUTHERN DISTRICT OF CALIFORNIA

                           United States of America                                        JUDGMENT IN A CRIMINAL CASE
                                            v.                                             (For Offenses Committed On or After November I, 1987)



                         Gabino Alvaro Millan-Flores                                       Case Number: 3: l 9-mj-22042

                                                                                           Daniel Casillas
                                                                                           Defendant's Attorney


       REGISTRATION NO. 75131298
       THE DEFENDANT:
        0 pleaded guilty to count(s) 1 of Complaint
                                                 ~~~~~~~~~~~~~~~~~~~~~~~~~~~



         D was found guilty to count(s)
           after a plea of not guilty.
           Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
       Title & Section                   Nature of Offense                                                                   Count Number(s)
       8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                         1

         D The defendant has been found not guilty on count(s)                   ~~~~~~~~~~~~~~~~~~~




         D Count(s)                                                                         dismissed on the motion of the United States.

                                                    IMPRISONMENT
               The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
        imprisoned for a term of:

                                     ~ TIME SERVED                                  D                                            days

             0 Assessment: $10 WAIVED            IZI Fine: WAIVED
             0 Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
             the defendant's possession at the time of arrest upon their deportation or removal.
              D Court recommends defendant be deported/removed with relative,                         charged in case


             IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
        of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
        imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
        United States Attorney of any material change in the defendant's economic circumstances.

                                                                                         Wednesday, May 22, 2019
                                                             r: DIL~= D                  flate of IJ11position of Sentence


        Received.     ·-<~:.:>                               MAY 2 2 2019
                      DUSM''-..                                                               ORABL'E ROBERT N. BLOCK
                                                   CLER!(, U.S. D! .1T10::::;:;J COURT      ITED STATES MAGISTRATE JUDGE
                                                 SOUTHEHl'J UiSTf~!CT OF CALfFORN!,~
                                                 BY                            DEPUTY

        Clerk's Office Copy                                                                                                             3: 19-mj-22042
